DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “an encapsulant material at least partially encapsulating the package substrate and the semiconductor device, wherein the package substrate includes a layer of thermally conductive material configured to thermally conduct the heat generated by the semiconductor device laterally outward toward the outer surfaces, and wherein the layer of thermally conductive material is embedded between the top surface and the bottom surface of the package substrate” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “at least partially encapsulating the package substrate and the semiconductor device with an encapsulant material, wherein the package substrate includes a layer of thermally conductive material configured to thermally conduct the heat generated by the semiconductor device laterally outward toward the outer surfaces, and wherein providing the package substrate includes embedding a film comprising the layer of thermally conductive material between the top surface and the bottom surface of the package substrate” in combination with the remaining claimed features.
Regarding claim 17, the prior art does not disclose “an encapsulant material at least partially encapsulating the package substrate and the semiconductor device, wherein the package substrate includes: -4- 156294008.1Application No. 17/061,435Attorney Docket No. 010829-9471.US01 Client Reference No. 2019-1333.00/US a first layer of thermally conductive material disposed over the top surface and configured to thermally conduct the heat generated by the semiconductor device laterally outward toward the outer surfaces, a second layer of thermally conductive material closer to the bottom surface of the package substrate than the first layer of thermally conductive material, the second layer of thermally conductive material configured to thermally conduct the heat generated by the semiconductor device laterally outward toward the outer surfaces, and a plurality of thermal vias extending between the first and second layers of thermally conductive material” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899